Appeal by defendant from a judgment of the Supreme Court, Westchester County (Rubin, J.), rendered April 15, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Gonzalez, 47 NY2d 606). Damiani, J. P., O’Connor, Bracken and Boyers, JJ., concur.